                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

ELSA HERNANDEZ, as personal
representative of the wrongful death estate of
Irisema Hernandez, deceased,

               Plaintiff,

v.                                                              No. 2:17-cv-01218-KRS-GJF


MALIN PARKER, in his official
and individual capacities; ROOSEVELT
COUNTY BOARD OF COMMISSIONERS;
and ROOSEVELT COUNTY SHERIFF’S
DEPARTMENT,

               Defendants.


                                      FINAL JUDGMENT

       Having dismissed all of Plaintiff’s federal claims with prejudice and denied without

prejudice any pendant state law causes of action in an Order entered concurrently herewith (Doc.

61),

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that final judgment is

entered and this matter is DISMISSED WITH PREJUDICE as to Plaintiff’s federal claims and

DISMISSED without prejudice as to Plaintiff’s state law causes.



                                             _____________________________________
                                             KEVIN R. SWEAZEA
                                             UNITED STATES MAGISTRATE JUDGE
                                             Presiding by consent
